Citation Nr: 1601869	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-43 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.


FINDING OF FACT

The evidence of record does not show vasomotor rhinitis related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The RO's January 2009 letter advised the Veteran of the elements of VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In July 2013, the Board remanded this matter and requested that the RO schedule the Veteran for an appropriate VA examination deemed necessary to determine the nature and etiology of his vasomotor rhinitis.  In its remand directives, the Board instructed the RO to contact the Veteran and notify him that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The Board's remand instructions explicitly advised the Veteran of the consequences of his failure to report for an examination scheduled in conjunction with his claim.  See 38 C.F.R. § 3.655 (2015) (indicating that the consequences for failure to report for a VA examination without good cause may include denial of the claim).  

In August 2013, the RO notified the Veteran that he was to be scheduled for a VA examination in connection with his claim.  The RO's notice letter included the following statement:

When a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause include, but are not limited to, illness or hospitalization, death of a family member, etc.

Subsequently, a VA examination was scheduled to be held in September 2013.  Although the Veteran was provided proper notice concerning his scheduled VA examination, he failed to report for the appointment.  The Veteran did not subsequently request to reschedule the examination, and he did not provide any good cause explanation as to why he did not appear for the examination.  The Veteran's failure to attend this examination was noted in the RO's October 2013 Supplemental Statement of the Case.  Later that same month, the Veteran submitted a 30-day waiver form to the RO requesting that the case be returned to the Board for immediate adjudication.  Having scheduled the above-referenced examinations for the Veteran, the directives of the Board's July 2013 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim is rated based on the evidence of record.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  Id.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  The Veteran, without good cause, failed to report for the scheduled examination.  Consequently, evidence that could have been material to the outcome of the Veteran's claim could not be obtained and the claim on appeal must be adjudicated on the evidence of record.  See 38 C.F.R. § 3.655.

Finally, there is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for vasomotor rhinitis.  Specifically, the Veteran contends that he was treated numerous times for what appeared to be colds in service but that these colds were actually the onset of chronic vasomotor rhinitis.  
Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of entitlement to service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between the in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Historically, the Veteran served on active duty in the United States Marine Corps from September 1973 to September 1977.  His service treatment records show that he experienced colds and nasal problems while on active duty.  In particular, the Veteran complained of a sore throat of two days duration in November 1973; he was diagnosed with a cold and sore throat in January 1974; and he complained of congestion and a sore throat, and was diagnosed with a viral syndrome, in February 1974.  However, his service treatment records are silent for any diagnosis of vasomotor rhinitis or treatment for the same during his military service.

In August 1978, shortly after his separation from military service, the Veteran was afforded a VA examination concerning his knees.  During that examination, the Veteran mentioned having experienced two "summer colds."  

His remaining post-service VA treatment records show that he was treated for sinus drainage, a sore throat, and cough in December 1993; flu in July 1995; sinus congestion and drainage, sneezing, coughing, and nasal congestion in October 1995; and a cough, sore throat, sinus congestion, diagnosed as an upper respiratory infection, in May 1996.

In November 2008, the Veteran underwent a VA pulmonary functions test.  The examiner found a subtle increase in coarse lung markings without confluent infiltrate or volume loss, normal heart size without pleural fluid, and mild degenerative change for age.  The examiner provided an impression of "conjunctivitis, allergic and primarily non-allergic, not well controlled; rhinitis, allergic due to DM but primarily vasomotor, not well controlled due to med non-compliance and exacerbated by smoking; [and] tobacco use disorder, continuous, with evolving COPD."  The Veteran was counseled and provided handouts on non-allergic/vasomotor rhinitis.

Later that same day, the Veteran was provided a VA allergy consultation.  The examiner reported that the Veteran's chief complaint was "allergies" and that his symptoms manifested in "cycles" for the past ten years.  The examiner observed that his symptoms included nasal stuffiness; frequent sneezing; nose itches; runny or drippy nose; frequent itchy eyes; and excessive tearing.  The examiner found no sinus symptoms and no symptoms affecting the Veteran's ears or skin.  In the corresponding treatment report, it was noted that the Veteran's rhinitis symptoms were sporadic throughout the year, with no set seasonal pattern.  The examiner noted that the Veteran would have symptoms for two to three months and then no symptoms for two to three months.  The examiner also noted that the Veteran's symptom triggers included changes in weather, environments, or altitude and exposure to perfume dust, tobacco smoke, mowing the lawn, and pets. 

In October 2009, the Veteran presented for VA outpatient treatment with complaints of sinus drainage, a sore throat, and productive cough.  The treating examiner provided an assessment of purulent rhinitis.  

In November 2009, the Veteran submitted medical treatise evidence in the form of internet an article from a peer-reviewed journal of the American Academy of Family Physicians.  The article discussed the fact that a diagnosis of vasomotor rhinitis, allergic or non-allergic, is a diagnosis of exclusion, reached only after analyzing a patient's history, performing a physical examination, and conducting particular testing.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for the Veteran's current vasomotor rhinitis.  A diagnosis of or treatment for vasomotor rhinitis was not shown in service, and there is no competent evidence linking the Veteran's current vasomotor rhinitis to his military service.  The only statement of record addressing the etiology of the Veteran's rhinitis is the November 2008 VA treatment record in which the Veteran was diagnosed with "rhinitis, allergic due to DM but primarily vasomotor."  This diagnosis does not link the Veteran's current vasomotor rhinitis to his military service.

The Board has considered the medical treatise evidence submitted by the Veteran in support of his claim.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence. See 38 C.F.R. § 3.159(a)(1) (indicating that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical treatise evidence must demonstrate connection between service incurrence and present injury or condition).  In this case, the treatise evidence submitted by the Veteran is generic and does not address the pertinent facts in the Veteran's individual case.  Sacks, 11 Vet. App. at 316-17.  Thus, the Board finds that this evidence is of little probative value in addressing the relationship between the Veteran's current vasomotor rhinitis and his military service.

Finally, the Board acknowledges that the Veteran can attest to factual matters of which he had first-hand knowledge, such as the nasal and cold symptoms he experienced while on active duty.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran's statements are competent evidence as to what he experienced or observed during his military service, his statements as to the etiology of his current vasomotor rhinitis is not competent evidence sufficient to provide a nexus between his current vasomotor rhinitis and his military service.  Jandreau, 492 F.3d at 1377.  The Board finds that this determination is more suited to the realm of medical expertise, rather than lay statements.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.  Consequently, the Veteran's assertions as to the relationship between his current vasomotor rhinitis and his military service do not constitute competent evidence of etiology in this case.


The Board remanded this matter in July 2013 for the express purpose of obtaining a medical examination and medical opinion needed to establish the Veteran's claim herein.  Having failed to attend the VA examination scheduled for him, the preponderance of the evidence of record remains against the Veteran's claim of entitlement to service connection for vasomotor rhinitis.  Accordingly, the benefit-of-the-doubt rule does not apply and service connection for the Veteran's claim is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for vasomotor rhinitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


